DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1-4, 6, and 9.

Applicant added claim 15.

Applicant withdrew non-elected claims 10-14.

Claims 1-7, 9, and 15 are pending and have been examined.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 1-7 and 9 under 35 USC 112(b) / 2nd paragraph as being indefinite.
With regard to the indefinite limitation “wherein the other account information is different from predetermined account information”; Applicant amended this limitation and addressed the issue with this claim. Examiner withdraws this rejection.
With regard to the limitations “a management unit configured to retrieve…”, “a communication unit configured to upload”, and “a display configured to display” invoking 112(f) and there being a lack of written description; Applicant amended its claims to recite circuitry and argued this addressed the issue. Examiner does not find this argument persuasive. Applicant has substituted one nonce phrase for another. Amending the claims so that circuitry implements the limitations does not address the specification’s lack of structure. Tying them to circuitry does not create structure. The claims still invoke 112(f) as they are written in “means for” language. Applicant either needs to indicate where there is structure in the specification or amend the claims so they are not in the form of “means for”.  Examiner maintains this rejection



Regarding 101 Rejections
Examiner initially rejected claims 1-7 and 9 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant vaguely argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant merely alleges its claims amount to a technical improvement/practical application and provides no analysis as to how it meets this standard. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (uploading/presenting service use information) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to uploading/presenting service use information. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued the claims recite significant elements that cannot be satisfied by mental steps or processes. Examiner does not find this argument persuasive. The basis of Examiner’s rejection is the claims recite Certain Methods of Organizing Human Activity, not that they are an Idea of Themselves/Mental Process. It is not a valid argument that the claims cannot be performed mentally when the basis is the claims recite Certain Methods of Organizing Human Activity. Whether or not the claims can be performed solely in the mind is not a consideration as to whether they are directed to a fundamental economic practice. Furthermore Applicant’s claims could be performed mentally as the claims are merely the collection of data, analysis of that data and presenting the results of that analysis.
Applicant argued that its claims are similar to those in Finjan and improve the functioning of a computer. Examiner does not find this argument persuasive. In Finjan the claimed method generates an improved security profile which improves the process of virus scanning by allowing for protection against unknown viruses and obfuscated code. Allowing for protection against unknown viruses and obfuscated code is what amounted to a specific methodology for obtaining a desired result. Applicant is not claiming a specific way of achieving a desired outcome. Applicant is merely claiming a methodology; which in and of itself does not arise to the level of a “specific way of achieving a desired outcome or result.” Merely claiming limitations “with specificity” does not mean there is eligible subject matter which is similar to Finjan. Applicant merely points out the utility of the claims which does not mean there is a specific methodology for obtaining a desired result as in Finjan.
Applicant argued that the claims have been oversimplified, and provide a particular solution to a particular problem Examiner does not find this argument persuasive. Applicant is merely stating conclusions with providing any analysis as to how they meet that standard. Applicant has not identified what the particular problem they are trying to solve and how the solution it presents amount to a particular solution with respect to subject matter eligibility. Applicant argued its claims are novel and non-obvious. It is not persuasive to argue the claims are novel and non-obvious as evidence that the claims amount to eligible subject matter. The standards for subject matter eligibility and novelty/non-obviousness are different, and merely because something is novel/non-obvious does not mean it also recites something that is eligible subject matter. It should be noted the claims in Alice are novel, yet did not amount to eligible subject matter. Furthermore, Applicant’s claims have not yet met the standard of novel and non-obvious.	
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-7 and 9 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued the cited art does not teach the amended claims. Examiner does not find this argument persuasive. First, Applicant has not addressed the major issue that the claims carry little patentable weight. As noted in the beginning of the rejection, a unit configured to do “something” has an entirely different scope compared to a unit actually performing that “something”. There is a difference in being configured to do something and actually doing it. Currently the claims (and their dependents) have very little weight as all that is needed to teach them is any computing device that is capable of retrieving information (e.g., a processor and memory) uploading that information (internet/network connectivity), and displaying information. There is no patentable weight to the limitations further defining the service use information, etc because Applicant has not actually claimed the performance of the functionality. To be blunt, the claims could be rejected by Examiner taking Official Notice of a computer. It is only in the interest of compact prosecution that Examiner has provided a rejection interpreting the claims as having patentable weight.
Furthermore, the cited art does teach the claims even if they were given patentable weight. Applicant merely alleges the cited art does not teach the amended claims and provides no analysis as to why Goldwaite does not teach the art or why the cited portions of Goldwaite are different from the claim limitations. Applicant merely provides its interpretation of what Goldwaite generally teaches. There is no analysis as to how the cited paragraph teaches something different from the claim language. The issue is whether the cited art teaches the broadest reasonable interpretation of the limitations, not whether Applicant envisions the claims as meaning something different. Merely because Applicant feels the cited art is different from its preferred embodiment does not mean the rejection is deficient.	
Examiner maintains this rejection.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, this claim is rejected for the following reason:
It is indefinite as to what is meant by the newly added limitations: 
“wherein the circuitry transmits the first account information, 
wherein the circuitry retrieves the service use information recorded on the recording medium, 
and wherein the circuitry uploads the service use information.”
These limitations appear to be repeat previously stated limitations in the beginning of the claims: 
transmit first account information recorded in association with terminal information and first card identification information,
and retrieve service use information, 
and upload the service use information obtained through the retrieval, 
wherein the service use information is recorded on a recording medium,
and does not appear to add any new subject matter. It is indefinite as to whether Applicant is adding new subject matter unrelated to the beginning limitations, or inadvertently repeated the limitations, or believes this further clarifies some functionality not present in the beginning limitations. For the sake of compact prosecution, examiner will interpret this as an inadvertent repetition of the previous limitations, especially in view of claim 9 where similar language is not added to that claim.

Regarding claims 1 and 9, these claims are rejected for the following reason:
In claims 1 and 9 the claim limitations “circuitry configured to…” and “a display configured to display” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose what are the actual structures that perform the retrieving and uploading. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7 and 15 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as uploading service use information. 

Claim 1 recites the limitations of: 
first account information recording in association with terminal information and first card identification information;
service use information; 
upload the service use information;
wherein the service use information is used for using a service,
wherein the service use information is recorded in association with the terminal information and second card identification information
wherein the second card identification information is related to second account information,
wherein the second account information is different from the first account information,
wherein the second card identification information identifies a card for using the service; 
a confirmation screen indicating that the upload is to be performed or a completion screen indicating that the upload is complete,

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an information processing apparatus, a management unit, a recording medium, a communication unit, a display, processors; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
transmit first account information, 
retrieve service use information
service use information recorded on a recording medium
service use information recorded in association with card identification information,
display at least one of a confirmation screen 
upload the service use information;
transmits the first account information, 
retrieves the service use information, 
uploads the service use information  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an information processing apparatus, a management unit, a recording medium, a communication unit a display, processors; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
transmit first account information, 
retrieve service use information
service use information recorded on a recording medium
service use information recorded in association with card identification information,
display at least one of a confirmation screen 
upload the service use information;
transmits the first account information, 
retrieves the service use information, 
uploads the service use information  
 
as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0034], [0037-0058], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7 and 15 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7 and 15 are directed to an abstract idea. Thus, the dependent claims 2-7 and 15 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldthwaite, US Patent Application Publication No., 2004/0019564.
[CLAIM INTERPRETATION] In their present form claims 1 and 9 recite circuitry/display unit that are configured to perform certain functionality. This is different in scope from claiming the units actually performing the recited functionality. There is a difference in being configured to do something and actually doing it. Currently the claims (and their dependents) have very little weight as all that is needed to teach them is any computing device that is capable of retrieving information (e.g., a processor and memory) uploading that information (internet/network connectivity), and displaying information. There is no patentable weight to the limitations further defining the service use information, etc because Applicant has not actually claimed the performance of the functionality. For the sake of compact prosecution Examiner will interpret the claims as being written in a form where the system/units actually perform the recited functionality.

Regarding claims 1 and 9;
(Claim 1) An information processing apparatus, comprising:An information processing apparatus, comprising: circuitry configured to 
transmit first account information recorded in association with terminal information and first card identification information,
See Goldthwaite [0017] “Next, formatting the digital order into a first message that is adapted to be transmitted over a second network, and routing the first message over the second network to the communication device.”
[0037] “The authentication server 107 sends an SMS message to the customer's mobile phone 110 through an SMS carrier 109 (120).”
[0051] “The merchant sends a payment request and the mobile phone number to a payment server (510). ”

and retrieve service use information, and upload the service use information obtained through the retrieval, wherein the service use information is used for using a service, wherein the service use information is recorded on a recording medium,  
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”
[0051] “The mobile phone displays the SMS message to the customer (516) and requests authorization for the payment transaction by the customer (518) by selecting "yes" or "no.” 
“If the authentication is not valid an error is displayed and the customer is asked to select a payment card and repeat the process again (528)”
“The payment server routes the results to the merchant server and back to the authentication server (538). The authentication server notifies the customer's mobile phone that the payment transaction has been approved”

wherein the service use information is recorded in association with the terminal information and second card identification information, wherein the second card identification information is related to second account information, wherein the second account information is different from the first account information, 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”
and wherein the second card identification information identifies a card for using the service; 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

and a display configured to display at least one of a confirmation screen indicating that the upload is to be performed or a completion screen indicating that the upload is complete,
See Goldthwaite [0051] “The mobile phone displays the SMS message to the customer (516) and requests authorization for the payment transaction by the customer (518) by selecting "yes" or "no.” 
“If the authentication is not valid an error is displayed and the customer is asked to select a payment card and repeat the process again (528)”
“The payment server routes the results to the merchant server and back to the authentication server (538). The authentication server notifies the customer's mobile phone that the payment transaction has been approved”

wherein the circuitry transmits the first account information, 
See Goldthwaite [0017] “Next, formatting the digital order into a first message that is adapted to be transmitted over a second network, and routing the first message over the second network to the communication device.”
[0037] “The authentication server 107 sends an SMS message to the customer's mobile phone 110 through an SMS carrier 109 (120).”
[0051] “The merchant sends a payment request and the mobile phone number to a payment server (510). ”

wherein the circuitry retrieves the service use information recorded on the recording medium, 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

and wherein the circuitry uploads the service use information.
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”
[0051] “The mobile phone displays the SMS message to the customer (516) and requests authorization for the payment transaction by the customer (518) by selecting "yes" or "no.” 
“If the authentication is not valid an error is displayed and the customer is asked to select a payment card and repeat the process again (528)”
“The payment server routes the results to the merchant server and back to the authentication server (538). The authentication server notifies the customer's mobile phone that the payment transaction has been approved”

Regarding claim 2;
(Claim 2) The information processing apparatus according to claim 1, wherein the circuitry retrieves the service use information and uploads the service use information after a login is made with the first account information.  
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.” 
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

Regarding claim 3;
(Claim 3) The information processing apparatus according to claim 1, wherein the second card identification information is received from a server, 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

and wherein the circuitry uploads the service use information to the server.  
See Goldthwaite [0051] “If the authentication is valid the mobile phone routes the payment transaction to the authentication server (530) and the authentication server routes it to the payment server (532).”

Regarding claim 4;
(Claim 4) The information processing apparatus according to claim 3, wherein the circuitry transmits, to the server, the first account information and the terminal information, wherein the terminal information identifies the information processing apparatus, 
See Goldthwaite [0051] “The merchant request the mobile phone identification information (506). In one example, the mobile phone identification information is the mobile phone number. The customer provides the mobile phone number to the Merchant (508).”

and wherein the circuitry receives the second card identification information from the server in response to the transmission of the first account information and the terminal information.  
See Goldthwaite [0051] “The customer selects a payment card (522) that is either embedded in the mobile phone or he inserts it in a special slot in the phone. The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”




Regarding claim 5;
(Claim 5) The information processing apparatus according to claim 1, wherein the service use information includes value information that is used for payment with the card.  
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Regarding claim 6;
(Claim 6) The information processing apparatus according to claim 5, wherein the value information includes at least one of balance information, remaining point information, or a credit53 card number.  
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Regarding claim 7;
(Claim 7) The information processing apparatus according to claim 1, wherein the recording medium includes a contactless integrated circuit chip. 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Regarding claim 15;
(Claim 15) The information processing apparatus according to claim 1, wherein the circuitry deletes the second card identification information after uploading the service use information. 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldwaite in view of Mullen, US Patent Application Publication No., 20160335531.
Regarding claim 15;
(Claim 15) The information processing apparatus according to claim 1, wherein the circuitry deletes the second card identification information after uploading the service use information. 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

The primary reference, in the business of smart cards, teaches having a smart card with a writable memory. It does not explicitly teach wherein the circuitry deletes the second card identification information after uploading the service use information.

Mullen, in the business of smart cards, teaches wherein the circuitry deletes the second card identification information after uploading the service use information.
See Mullen [0144] As another example, device 600 may include an IC radio module and may receive various types of information from a radio broadcaster (e.g., a pager system). The types of information may include new card data, an update to an expired card, an instruction to delete one or more cards, an instruction to deactivate device 600 (e.g., where device 600 is compromised), an instruction to add a new reward or feature, an instruction to notify a user of a new sale or bonus item, an instruction to display advertising information (e.g., from a card reader and/or a public venue broadcasting system), an instruction to update firmware, an instruction to activate an inactive product, an instruction to increase or decrease card spending limits and/or an instruction to activate or deactivate features under subscription model.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart card of the primary reference, the ability to delete account information as taught by Mullen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes deleting account information increases the security of the device when not in use.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693